     1:21-cv-01271-CMC    Date Filed 05/03/21    Entry Number 7   Page 1 of 6




               IN THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF SOUTH CAROLINA

 Kegan Murray,                         )        C/A No.: 1:21-1271-CMC-SVH
                                       )
                   Plaintiff,          )
                                       )
       v.                              )
                                       )          ORDER AND NOTICE
 South Carolina Department of          )
 Corrections; Tyger River              )
 Correctional Institution; and Ofc.    )
 Simmons,                              )
                                       )
                   Defendants.         )
                                       )

      Kegan Murray (“Plaintiff”), proceeding pro se and in forma pauperis,

filed this complaint pursuant to 42 U.S.C. § 1983 against the South Carolina

Department of Corrections (“SCDC”), Tyger River Correctional Institution

(“TRCI”), and Ofc. Simmons (“Simmons”) (collectively “Defendants”). Pursuant

to the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Civ. Rule 73.02(B)(2)(d)

(D.S.C.), the undersigned is authorized to review such complaints for relief and

submit findings and recommendations to the district judge.

I.    Factual and Procedural Background

      Plaintiff alleges he was physically assaulted by several gang members

on January 28, 2019, between 12:30 and 12:45 p.m. [ECF No. 1 at 5]. Plaintiff

alleges Simmons left the dorm at 9 a.m. and had not returned at the time of

the assault. Plaintiff states he injured ligaments in his ankle and suffered
      1:21-cv-01271-CMC    Date Filed 05/03/21   Entry Number 7   Page 2 of 6




knots, bruises, and lacerations. Id. at 6. Plaintiff alleges Defendants failed to

provide him safety and ensuring his well-being, health, and safety. Id.

II.   Discussion

      A.    Standard of Review

      Plaintiff filed his complaint pursuant to 28 U.S.C. § 1915, which permits

an indigent litigant to commence an action in federal court without prepaying

the administrative costs of proceeding with the lawsuit. To protect against

possible abuses of this privilege, the statute allows a district court to dismiss

a case upon a finding that the action fails to state a claim on which relief may

be granted or is frivolous or malicious. 28 U.S.C. § 1915(e)(2)(B)(i), (ii). A

finding of frivolity can be made where the complaint lacks an arguable basis

either in law or in fact. Denton v. Hernandez, 504 U.S. 25, 31 (1992). A claim

based on a meritless legal theory may be dismissed sua sponte under 28 U.S.C.

§ 1915(e)(2)(B). See Neitzke v. Williams, 490 U.S. 319, 327 (1989).

      A complaint must contain “a short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Pro se

complaints are held to a less stringent standard than those drafted by

attorneys. Gordon v. Leeke, 574 F.2d 1147, 1151 (4th Cir. 1978). In evaluating

a pro se complaint, the plaintiff’s allegations are assumed to be true. Fine v.

City of N.Y., 529 F.2d 70, 74 (2d Cir. 1975). The mandated liberal construction

afforded to pro se pleadings means that if the court can reasonably read the

                                       2
     1:21-cv-01271-CMC     Date Filed 05/03/21   Entry Number 7   Page 3 of 6




pleadings to state a valid claim on which the plaintiff could prevail, it should

do so. A federal court is charged with liberally construing a complaint filed by

a pro se litigant to allow the development of a potentially meritorious case.

Erickson v. Pardus, 551 U.S. 89, 94 (2007).

      The requirement of liberal construction does not mean that the court can

ignore a clear failure in the pleading to allege facts that set forth a claim

currently cognizable in a federal district court. Weller v. Dep’t of Soc. Servs.,

901 F.2d 387, 390–91 (4th Cir. 1990). Although the court must liberally

construe a pro se complaint, the United States Supreme Court has made it

clear a plaintiff must do more than make conclusory statements to state a

claim. See Ashcroft v. Iqbal, 556 U.S. 662, 677௅78 (2009); Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 555 (2007). Rather, the complaint must contain

sufficient factual matter, accepted as true, to state a claim that is plausible on

its face, and the reviewing court need only accept as true the complaint’s

factual allegations, not its legal conclusions. Iqbal, 556 U.S. at 678௅79.

      B.    Analysis

            1.     Failure to Protect

      To establish a claim for failure to protect, an inmate must show: (1) a

“serious or significant physical or emotional injury” and (2) that prison officials

exhibited deliberate indifference to inmate health and safety. De’Lonta v.

Angelone, 330 F.3d 630, 634 (4th Cir. 2003) (internal quotation marks

                                        3
     1:21-cv-01271-CMC     Date Filed 05/03/21   Entry Number 7   Page 4 of 6




omitted). To be deliberately indifferent, a prison official must “know of and

disregard an objectively serious . . . risk of harm.” Id. “[T]he official must be

both aware of facts from which the inference could be drawn that a possibility

of harm exists, and he must also draw the inference.” Farmer, 511 U.S. at 837.

Here, Plaintiff has provided no information that Simmons was aware of any

risk of harm to Plaintiff prior to the assault. Therefore, Plaintiff has failed to

state a claim for failure to protect him from the assault.

            3.    SCDC and TRCI are not persons under § 1983

      To state a plausible claim for relief under 42 U.S.C. § 1983, an aggrieved

party must sufficiently allege that he was injured by “the deprivation of any

[of his or her] rights, privileges, or immunities secured by the [United States]

Constitution and laws” by a “person” acting “under color of state law.” See 42

U.S.C. § 1983; see generally 5 Charles Alan Wright & Arthur R. Miller, Federal

Practice and Procedure § 1230 (3d ed. 2014). Only “persons” may act under

color of state law; therefore, a defendant in a § 1983 action must qualify as a

“person.” For example, inanimate objects such as buildings, facilities, and

grounds are not “persons” and cannot act under color of state law. See Preval

v. Reno, 57 F. Supp. 2d 307, 310 (E.D. Va. 1999) (“[T]he Piedmont Regional Jail

is not a ‘person,’ and therefore not amenable to suit under 42 U.S.C. § 1983.”);

Brooks v. Pembroke City Jail, 722 F. Supp. 1294, 1301 (E.D.N.C. 1989)



                                       4
     1:21-cv-01271-CMC     Date Filed 05/03/21   Entry Number 7   Page 5 of 6




(“Claims under § 1983 are directed at ‘persons’ and the jail is not a person

amenable to suit.”).

      Here, SCDC and TRI do not qualify as “persons” subject to suit under §

1983. Accordingly, Plaintiff’s complaint is subject to summary dismissal.

               3.   Negligence

      To the extent Plaintiff seeks to bring a claim of negligence, the law is

well-settled that a claim of negligence is not actionable under 42 U.S.C. § 1983.

See Daniels v. Williams, 474 U.S. 327, 335–36 n.3 (1986); Davidson v. Cannon,

474 U.S. 344, 347–48 (1986); Pink v. Lester, 52 F.3d 73 (4th Cir. 1995).

Therefore, any claim of negligence would be more appropriately brought in

state court.

                    NOTICE CONCERNING AMENDMENT

      Plaintiff may attempt to correct the defects in his complaint by filing an

amended complaint by May 24, 2021, along with any appropriate service

documents. Plaintiff is reminded an amended complaint replaces the original

complaint and should be complete in itself. See Young v. City of Mount Ranier,

238 F.3d 567, 572 (4th Cir. 2001) (“As a general rule, an amended pleading

ordinarily supersedes the original and renders it of no legal effect.”) (citation

and internal quotation marks omitted). If Plaintiff files an amended complaint,

the undersigned will conduct screening of the amended complaint pursuant to

28 U.S.C. § 1915A. If Plaintiff fails to file an amended complaint or fails to

                                       5
     1:21-cv-01271-CMC   Date Filed 05/03/21   Entry Number 7   Page 6 of 6




cure the deficiencies identified above, the undersigned will recommend to the

district court that the claims be dismissed without leave for further

amendment.

     IT IS SO ORDERED.


May 3, 2021                               Shiva V. Hodges
Columbia, South Carolina                  United States Magistrate Judge




                                     6
